Citation Nr: 0815591	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for unilateral sacralization of the 5th lumbar vertebra, 
claimed as residuals of a back injury. 

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968 and from April 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for unilateral 
sacralization of the 5th lumbar vertebra (claimed as 
residuals of back injury), for failure to submit new and 
material evidence as well as denied entitlement to service 
connection for tinnitus, bilateral hearing loss, and PTSD.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in March 
2008, the veteran's representative submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal. See 38 C.F.R. § 20.1304 (2007).

The issues of entitlement to service connection for residuals 
of a back injury, for tinnitus, for bilateral hearing loss, 
and for an acquired psychiatric disorder, to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a September 1970 rating determination, the RO most 
recently denied the veteran's claim for service connection 
for residuals of a back injury; although notified of the 
denial, the veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
September 1970 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back injury, and raises 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The September 1970 RO rating determination that denied 
the veteran's claim for service connection for residuals of a 
back injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's September 1970 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for residuals of a back injury 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen her claim for 
service connection for residuals of a back injury was 
received in September 2003.  She was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2003, July 2007, and November 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing her claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claim, and requested that the 
veteran send in any evidence in her possession that would 
support her claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
November 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of this claim, no further discussion of VCAA 
compliance is needed concerning the issue of whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for unilateral 
sacralization of the 5th lumbar vertebra, claimed as 
residuals of a back injury.

New and Material Evidence

In July 1969, the veteran filed a claim for service 
connection for residuals of a back injury. 

In an August 1969 rating decision, the RO denied the 
veteran's claim for service connection for a back injury, 
indicating that there was no evidence of a back injury in 
service or aggravation of a congenital back condition.  It 
was further noted that unilateral sacralization of the 5th 
lumbar vertebra was a constitutional or developmental 
abnormality that was not a disability under the law.  
Evidence of record at that time included the veteran's 
service treatment records, statements from the veteran, and 
VA treatment records dated in July 1969.

An August 1969 VA examination report and an August 1970 
private physician statement from J.P.W., M.D. were then 
associated with the record.  

In August 1970, the veteran filed a claim for service 
connection for curvature of the lower spine.  Thereafter, in 
a September 1970 rating determination, the RO confirmed it's 
prior denial of service connection for a back condition, 
noting that curvature of the spine is not, under the law, a 
disability for which compensation may be paid.

Although notified of the September 1970 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen her claim for service 
connection for residuals of a back injury in September 2003.  
This appeal arises from an April 2004 rating wherein the RO 
denied the veteran's petition to reopen her claim for service 
connection for unilateral sacralization of the 5th lumbar 
vertebra, claimed as residuals of a back injury.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the September 1970 RO rating determination.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 1970 
denial includes additional service treatment records for a 
second period of service, which were not considered by the 
RO; service personnel records; private treatment records 
dated from 2001 to 2002; statements from the veteran; an 
intake assessment from Princeton Vet Center associated with 
the claims file in April 2004; statements from a VA social 
worker at Princeton Vet Center dated in June 2004, March 
2005, December 2005, and April 2007; a November 1999 private 
psychologist evaluation from W.A.B., M.A.; VA treatment 
records dated from 2000 to 2007; a March 2008 private 
physician statement from R.H.B., M.D.; and a March 2008 
Travel Board hearing transcript. 

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 1970 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
current lumbar spine disability and of a medical relationship 
between the veteran's current back disability and events 
during her active service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of a 
back injury.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a back injury are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of a 
back injury has been received, the appeal is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  

During her March 2008 hearing, the veteran mentioned that she 
has been receiving Social Security Administration (SSA) 
disability compensation.  The Court has held that where there 
is notice the veteran is receiving SSA disability benefits VA 
has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).

Concerning the claim for service connection for residuals of 
a back injury, the Board notes that the veteran contends she 
incurred a back injury during her first tour of active 
service.  Service treatment records reflect that the veteran 
was treated for chronic back strain in 1965 and 1966 during 
her first tour of active service.  A December 1996 service 
treatment note listed a diagnosis of low back strain with 
sacralization of L5 and noted that X-ray findings revealed 
definite unilateral sacralization of L5.  An August 1967 
service treatment note reflected multiple orthopedic 
complaints, to include right sided back pain, after the 
veteran was involved in a motor vehicle accident.  The 
veteran's August 1968 service separation examination report 
showed normal spine findings.  The examiner noted that the 
veteran had strained her back during basic training and that 
while troublesome on occasions, it had been adequately 
treated with no complications or sequelae.  

The examiner listed a diagnosis of recurrent lumbosacral 
strain in an August 1969 VA examination report.  X-ray 
findings were noted to be within normal limits except for a 
developmental variant in the form of a sacral-like left 
transverse process of L5 which articulates with the sacrum 
and gives an appearance of a narrow L5 disc.  In an August 
1970 private treatment note, J.P.W., M.D. diagnosed curvature 
of the lower spine. 

Additional service treatment records reflect that the veteran 
was treated for neck strain after a July 1974 motor vehicle 
accident during her second tour of active service.  The 
veteran's May 1977 service separation examination report 
showed normal spine findings.  

A January 2004 VA treatment note reflected complaints of back 
pain.  In a March 2008 statement, R.H.B., M.D indicated that 
he was treating the veteran for multiple lumbar spine 
disabilities.  He further indicated that the veteran's recent 
MRI findings did not mention any congenital spinal 
deformities but did show findings suggestive of residuals of 
trauma sustained while in service. 

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).

In this case, the question remains as to whether there is a 
medical relationship between any of the veteran's current 
lumbar spine disabilities and service, to include whether the 
veteran's current lumbar spine disability actually preexisted  
service and was aggravated during her periods of active 
service.  Therefore, the RO should schedule the veteran for a 
medical examination to determine whether she has a current 
lumbar spine disability related to events during active 
service, to include whether she has a pre-existing lumbar 
spine disability that was aggravated during active service.  
See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Concerning the claims for service connection for bilateral 
hearing loss and tinnitus, the Board notes that the veteran 
contends she experienced noise exposure during her second 
tour of active service, including repeated noise exposure on 
the flight line while working on parts installation in 
aircraft cockpits.  The veteran's DD Form 214 from her second 
tour of active service reflects her military occupational 
specialty (MOS) as Electronic Warfare Systems Specialist.  
Service treatment records reflect no findings of bilateral 
hearing loss or tinnitus during active service.  Current 
medical evidence of record, including a July 2003 VA 
audiological consultation report, reflects findings of a 
current bilateral moderate to severe sensorineural hearing 
loss as well as complaints of bilateral tinnitus.  However, 
there is no indication that a VA-authorized audiological 
examination was conducted to assess the present state of the 
veteran's claimed bilateral hearing loss and tinnitus.  

A veteran who claims entitlement to VA compensation for 
hearing loss must first meet an auditory threshold prescribed 
by the regulations in 38 C.F.R. § 3.385 for his hearing 
impairment to be considered a disability for purposes of 
determining eligibility for VA compensation.  In view of the 
foregoing, the Board finds that it is necessary obtain a VA 
audiological examination to determine whether the veteran's 
hearing impairment meets the criteria for impaired hearing 
under 38 C.F.R. § 3.385 as well as to determine whether her 
claimed bilateral hearing loss and/or tinnitus disabilities 
are related to claimed in-service noise exposure.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The RO should also obtain and associate with the claims file 
all outstanding VA records.  During her March 2008 hearing, 
the veteran indicated that she has received medical treatment 
for her claimed psychiatric disability at the Princeton Vet 
Center since 1996.  However, as the record only includes an 
intake assessment and various social worker statements from 
that VA treatment provider dated from 2004 to 2007, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In a March 2008 statement, R.H.B., M.D indicated that he was 
treating the veteran for multiple lumbar spine disabilities 
with a diagnostic workup, therapeutic measures, and a 
magnetic resonance imaging (MRI) of the lumbar spine.  
Private treatment records from this treatment provider should 
be obtained and associated with the claims folder.   

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
that treated her for her claimed lumbar 
spine, hearing loss, tinnitus, and 
psychiatric disabilities since January 
1966.  Of particular interest are any 
records of evaluation and/or treatment of 
the claimed psychiatric disability, for 
the period from January 1996 to the 
present, from the Princeton Vet Center.  
Also of interest are any private 
treatment records, including MRI reports, 
of the claimed back disability from the 
following identified treatment providers 
for the time period from October 1968 to 
the present: R.H.B., M.D. and J P.W., 
M.D.  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

4.  Thereafter, the AMC/RO should 
schedule the veteran for an audiological 
examination to show the nature and extent 
of her claimed bilateral hearing loss and 
tinnitus disabilities.  The examiner 
should provide an opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that the 
current bilateral hearing loss and/or 
tinnitus was incurred in or aggravated by 
service, including specifically whether 
the veteran has current residuals of 
bilateral hearing loss and/or tinnitus 
due to noise exposure during active 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The AMC/RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of her claimed 
lumbar spine disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
lumbar spine disability is the result of 
any event or injury incurred during her 
active service.  The physician should 
indicate whether the veteran's lumbar 
spine disability is a congenital or 
developmental defect.  The physician 
should also address whether it is at 
least as likely as not that (1) the 
veteran has a pre-existing lumbar spine 
disability that was aggravated 
(permanently worsened), as the result of 
active service, and if so (2) whether 
that increase in disability is due to the 
natural progression of the disease.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  All positive and 
negative evidence should be discussed by 
the physician.  The conclusions of the 
examiner should reflect review and the 
discussion of all pertinent evidence, 
including in-service treatment for back 
strain, in-service findings of a 
developmental deformity identified as 
unilateral sacralization of the 5th 
lumbar vertebra, and all post-service 
findings of lumbar spine disabilities 
documented in the private treatment 
records.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


